Title: Report of the Commissioners of the Sinking Fund, 25 February 1793
From: Adams, John,Jefferson, Thomas,Hamilton, Alexander,Randolph, Edmund
To: Speaker of the House of Representatives


Philadelphia, February 25, 1793.
Sir,
In pursuance of a resolution of the House of Representatives, bearing date of the 19th of this instant, we lay before them a copy of the journal of our Board, and a statement of the purchases made since our last report to Congress.
We have the honor, sir, to be, your most obedient servants,
John Adams,Th. Jefferson,Alexander Hamilton,Edm. Randolph.
  To the Speaker of the House of Representatives.
